Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed March 17, 2022, has been entered in the application. Claims 1, 2, 6-11, 13 and 17-24 are pending, with claims 3-5, 12 and 14-16 now being canceled.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wettstein (US 3,147,990, cited previously and long of record) in view of Heyring et al. (US 6,499,754, cited previously and long of record).
Wettstein teach a suspension arrangement for a vehicle, comprising a plurality of wheels (1, 14, 18, 19), each wheel mechanically linked to a respective articulated arm (2, 3; 13, 15; mechanical elements connecting wheels 18, 19 not separately referenced); a beam cross tie (8, 9, 10) that mechanically links an articulated arm of a first wheel of the plurality of wheels with an articulated arm of a second wheel of the plurality of wheels (e.g., connection link between wheels 1, 14); and a shock damping assembly mechanically linked to the cross tie and articulated arms of the first and second wheels (e.g., 6, 17), wherein the articulated arm of the first wheel is pivotably coupled to the sprung body/frame of vehicle at a location (e.g., 2 and 3 are pivotally coupled to the frame via pivot bars 4, 5; see col. 1, lines 49-51), wherein the articulated arm of the second is pivotably coupled to the sprung body/frame of vehicle at a location different from the first articulated arm pivot location (13 and 15 are understood to be similarly connected at pivot bars 12, 16, otherwise they would not actually be functional, note that they are positively illustrated as being at different locations), wherein a movement of the articulated arm of either the first or second wheel is at least partially transmitted to the shock damping assembly (either directly or through intervening structure) and at least partially transmitted to the other articulated arm, and wherein the plurality of wheels comprises a first wheel, a second wheel, a third wheel, and a fourth wheel (e.g., 1, 14, 18, 19), wherein the first and second wheels are positioned diagonally from each other on the vehicle (1, 14; one of which being on a forward vehicle side, the other on a rearward side; note col 1, lines 34-36), with the first wheel (one of 1, 14) positioned proximate to a front of the vehicle, and the second wheel positioned proximate (the other of 1, 14) to a rear of the vehicle. Further, Wettstein teaches a complete further arrangement as discussed above between a second pair of diagonally located wheels (e.g., between 18, 19).
As regards the specific provision of a vehicle, the reference to Wettstein positively teaches that the suspension arrangement is for a vehicle, and to the extent that the rest of the vehicle is not positively shown, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains provide the suspension on a vehicle in order for it to be used in its intended use environment.
As regards the limitations of each articulated arm of each respective wheel being pivotably coupled to a respective different mount point of a frame of a vehicle, initially this is implied in Wettstein (e.g., col 1, lines 46-51 and 58-62), and to the extent that the suspension would not function if these elements were not connected to the vehicle frame or body at their respective separate locations, the reference would be initially understood to implicitly teach this connection. Further, Heyring et al. teach that it is expressly well known that when mounting articulated wheel support arms in a vehicle suspension in different locations, to provide each arm (2, 3, 4, 5) as positively being connected to the vehicle at an expressly shown “mount point” (each is called out by the same reference numeral 9: “A pair of laterally adjacent front A-frames 2, 3 are pivotally mounted on the front subframe 1a and a pair of laterally adjacent rear A-frames 4, 5 are pivotally mounted on the rear subframe 1c on brackets 9 extending from the respective subframes 1a, 1c.”). Resultantly, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the pivotal mountings, already anticipated by Wettstein as being mounted to the vehicle body in clearly different location, as being located at specific “mount points” as suggested by the use of the pivotal mounting brackets taught by Heyring et al. for the purpose of providing expressly illustrated hardware for achieving the pivotal mounting already anticipated by Wettstein.

Allowable Subject Matter
Claims 1, 2, 6-10 and 18-24 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered. As regards claims 1 and 19, the examiner agrees that applicant has placed these claims into condition for allowance. As regards claim 11, the examiner does not agree that this claim (or dependent claim 13) is in condition for allowance as currently amended. See the references to Wettstein and Heyring et al. now applied in direct response to applicant’s amendment. Dependent claim 17 does reasonably appear to contain allowable subject matter, as is addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616